UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-5241



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CLYDE LEWIS MORRIS, JR., a/k/a Smokey,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. Irene M. Keeley, Chief
District Judge. (3:00-cr-00025-WCB)


Submitted:   April 16, 2007                   Decided:   May 14, 2007


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


L. Richard Walker, Assistant Federal Public Defender, Clarksburg,
West Virginia, for Appellant.    Sharon L. Potter, United States
Attorney, Thomas O. Mucklow, Assistant United States Attorney,
Martinsburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Clyde Lewis Morris, Jr. appeals the district court’s

judgment revoking his supervised release and sentencing him to

eleven    months’    imprisonment,     the     high   end    of   the    advisory

guidelines’ range of imprisonment.            Morris’ counsel filed a brief

pursuant to Anders v. California, 386 U.S. 738 (1967), contending

there exist no meritorious grounds for appeal but questioning

whether the district court erred by considering incidents not noted

by the probation officer as violations of supervised release.

Morris    was   notified   of   the    opportunity      to    file   a   pro   se

supplemental brief but chose not to do so.            We affirm.

            We will affirm a sentence imposed after revocation of

supervised release if it is within the prescribed statutory range

and not plainly unreasonable.          See United States v. Crudup, 461

F.3d 433, 437 (4th Cir. 2006).          In making this determination, we

first     consider    whether   the      sentence     is     procedurally      or

substantively unreasonable, and if so, whether it is “plainly” so.

Id.     While the district court must consider the Chapter 7 policy

statements and statutory requirements and factors applicable to

revocation sentences under 18 U.S.C. §§ 3553(a), 3583 (2000), the

district court ultimately has broad discretion to revoke the

previous sentence and impose a term of imprisonment up to the

statutory maximum.




                                      - 2 -
            We find no error in the district court’s decision to

discuss incidents at sentencing that did not put Morris in a

favorable light.        The court stated it would not sentence Morris

based on information not known to counsel prior to sentencing.            In

any event, the sentence was reasonable. Morris had nine violations

to   his   supervised    release.    Some   of   the   violations   included

committing crimes.

            Pursuant to Anders, we have examined the entire record

and find no meritorious issues for appeal.         Accordingly, we affirm

Morris’ sentence.         This court requires counsel to inform his

client, in writing, of his right to petition the Supreme Court of

the United States for further review. If the client requests a

petition be filed, but counsel believes such a petition would be

frivolous, then counsel may move in this court for leave to

withdraw from representation.       Counsel’s motion must state that a

copy thereof was served on the client.             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                    AFFIRMED




                                    - 3 -